Case 3:19-cv-00208-GMG Document 13 Filed 06/29/20 Page 1 of 3 PageID #: 816




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DAVID FRAZIER, II,
FRAZIER’S PAWN SHOP,

               Petitioner,

v.                                                             Civil Action No. 3:19-cv-00208


MICHAEL F. FRONCZAK,
Director of Industry Operations
Washington Field Division
Bureau of Alcohol, Tobacco,
Firearms and Explosives
90 K Street, N.E., Suite 1102
Washington, DC 20226,

               Respondent,

               REPLY TO PETITIONER’S RESPONSE TO RESPONDENT’S
                       MOTION FOR SUMMARY JUDGMENT

       Respondent, Michael F. Fronczak, Director of Industry Operations, Washington Field

Division, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), by and through counsel,

William J. Powell, United States Attorney for the Northern District of West Virginia, and Erin K.

Reisenweber, Assistant United States Attorney for said district, now replies to Petitioner’s

Response to Respondent’s Motion for Summary Judgment [ECF No. 12].

         Summary judgment should be granted in this case as the Petitioner’s Response concedes

there are no genuine issues in dispute as to any material fact relating to Petitioner’s multiple willful

violations of the Gun Control Act, and therefore this Court can grant summary judgment without

conducting an evidentiary hearing. American Arms International v. Herbert, 563 F.3d 78, 82

(2009); DiMartino v. Buckles, 129 F. Supp. 2d 824, 827 (D. Md. 2001) affirmed DiMartino v.
Case 3:19-cv-00208-GMG Document 13 Filed 06/29/20 Page 2 of 3 PageID #: 817




Buckles, 19 Fed. Appx. 114 (4th Cir. 2001). Petitioner’s Response further acknowledges that

revocation of his Federal Firearms License (FFL) is appropriate as he is solely liable for the acts

of his employees. See Fairmount Cash Mgmt. LLC. v. James, 858 F 3d 356, 363 (5th Cir. 2017)

(similar acts of other FFL employees are attributable to the FFL and provide a basis for ATF to

revoke the FFL).     Moreover, the Petitioner acknowledges that the violations committed by an

employee when selling firearms while working within the scope of employment, as happened in

the case at hand, are indeed attributable to the employer. See id. See also Stein’s Inc. v. Blumenthal,

649 F.2d 463, 468 (7th Cir. 1980); Fin & Feather Sport Shop, Inc. v. United States Treasury

Department, 481 F. Supp. 800, 806 (D. Neb. 1979).

          Accordingly, for these reasons and the reasons set forth in Respondent’s Motion,

Respondent respectfully requests that this Court enter summary judgement on Respondent’s

behalf.

                                               Respectfully submitted,

                                               WILLIAM J. POWELL
                                               UNITED STATES ATTORNEY

                                               s/ Erin K. Reisenweber
                                               Erin K. Reisenweber
                                               Assistant United States Attorney
                                               217 West King Street, Suite 400
                                               Martinsburg, West Virginia 25401
                                               (304) 262-0590 Telephone
                                               (304) 262-0591 Fax
                                               Erin.Reisenweber@usdoj.gov
Of Counsel:
Michael L. Boyer
Jeffrey A. Cohen
ATF Office of Chief Counsel
Case 3:19-cv-00208-GMG Document 13 Filed 06/29/20 Page 3 of 3 PageID #: 818




                                CERTIFICATE OF SERVICE


       I hereby certify that on June 29, 2020, I electronically filed the foregoing REPLY TO

RESPONSE TO MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using the

CM/ECF system, which will send notice of such to all counsel of record.




                                                   /s/ Erin K. Reisenweber
                                                   Erin K. Reisenweber
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   217 West King Street, Suite 400
                                                   Martinsburg, WV 25401
                                                   Phone: (304) 262-0590
                                                   Fax: (304) 262-0591
                                                   Erin.Reisenweber@usdoj.gov
